Citation Nr: 0103897	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  96-45 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an increased evaluation for fracture of 
mandible and maxilla, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for post-operative 
residuals of fracture, frontal sinus, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased evaluation for right ear 
injury, with bilateral otitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to April 
1986.  This appeal originally arose from a September 1995 
rating decision of the Department of Veterans Affairs (VA), 
Houston, Texas, regional office.  

The claims folder was transferred in June 1998 to the 
Montgomery, Alabama, regional office, and in July 1999, to 
the Nashville, Tennessee, regional office (RO).

The claims for service connection for a seizure disorder and 
for an increased evaluation for service connected post-
operative frontal sinus fracture residuals will be addressed 
in the remand portion of this document.


FINDINGS OF FACT

1.  The veteran has maintained employment, and has a 
relatively stable domestic situation, with his wife and three 
children.  The veteran no longer receives therapy, and is 
generally able to maintain a fairly stable mood when he takes 
his medication regularly.  While the veteran has apparently 
changed jobs periodically, his GAF score has remained between 
70 and 75. 

2.  The appellant's service connected psychiatric disorder 
has not been objectively shown to be productive of definite 
impairment of social and industrial adaptability; nor has it 
been objectively shown to result in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events).  

3.  The veteran's residuals of fracture, mandible and 
maxilla, are not manifested by measurable limitation of 
temporomandibular articulation; however, there is functional 
disability resulting from pain, warpage and inflammation.

4.  The veteran's residuals of right ear injury, with 
bilateral otitis, are currently manifested by a thin clear 
fluid on the tympanic membrane, with no actual suppuration 
noted.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for major depression are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Diagnostic Codes 9207 (1995), 9434 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of fracture, mandible and maxilla, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Code 9905 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for right ear injury with bilateral otitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.87a, Diagnostic Code 6200 (1998 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).


Major Depression

Service connection for major depression was granted in June 
1987.  A 10 percent evaluation was assigned from April 1986.  
That evaluation has been continued in subsequent rating 
actions, and the veteran contends that he is entitled to a 
higher evaluation.

The service connected major depression is currently evaluated 
as 10 percent disabling pursuant to Diagnostic Code 9434.  It 
was rated under Code 9207 under the pre-November 1996 
criteria.  Under those criteria, the 10 percent evaluation 
contemplated mild impairment of social and industrial 
adaptability.  A 30 percent evaluation was warranted where a 
definite impairment of social and industrial adaptability was 
shown.  A 50 percent evaluation contemplated considerable 
impairment of social and industrial adaptability.  38 C.F.R. 
Part 4, Diagnostic Code 9207 (1995).

Under the new criteria, effective November 7th, 1996, a 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is appropriate where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted where occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The current 10 
percent evaluation is appropriate where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. Part 4, 
Diagnostic Code 9434 (2000).

In evaluating the appellant's claim to an increased 
disability evaluation for his major depression, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, consideration will be given to both versions of 
the regulations to determine which version is most favorable 
to the appellant.

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-November 1996 nor the 
post-November 1996 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

After careful review of the evidence of record and in 
particular the findings noted on VA examinations in March 
1995 and October 1999 as well as private medical evidence 
dated in May and November 1996, the Board concludes that 
entitlement to an increased disability evaluation to the 30 
percent level for major depression is not warranted.

Looking at the VA psychiatric examination in March 1995, the 
veteran noted that he had improved with Lithium treatment, 
and recently had experienced moods of depression at intervals 
of several weeks.  He described some forgetfulness and 
occasional thoughts of death, which he did not dwell on.  He 
and his wife would like to have a second child.  The veteran 
reported angry feelings when his son persisted in crying, but 
he had never been abusive.  On examination, the veteran was 
alert and cooperative.  His mood was euthymic, his affect was 
of normal range, and his speech was normal in rate and 
amount, with relevant and goal-directed content.  There was 
no evidence of hallucinations or delusions, and the veteran 
was fully oriented.  He registered three items immediately, 
and was able to recall two of the three at three minutes.  
The veteran remembered the names of the four most recent 
presidents, and made no errors with the first five 
calculations of the serial sevens.  The diagnosis was major 
depressive disorder, recurrent, in partial remission on 
medication.  The Global Assessment of Functioning (GAF) score 
during the past year was noted as 75.

A statement dated in May 1996 from Vivi S. Daniel, M.D., the 
veteran's treating psychiatrist, noted that the veteran had 
been seen since May 1994, and had a diagnosis of bipolar II 
disorder, depressed type.  The veteran had done well after 
being stabilized on Lithium, but would probably need to 
continue this medication for many years, if not permanently.

Considering the veteran's impairment under the regulations in 
effect at the time of the March 1995 examination and Dr. 
Daniel's May 1996 statement, the Board finds that the 
veteran's service connected major depression appeared stable, 
and he had done well on medication.  In fact, the March 1995 
VA examination report noted that his diagnosis was in partial 
remission.  The GAF score of 75 is defined as "if some 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty in 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork)." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  Accordingly, 
the evidence of record prior to November 1996 cannot serve to 
support a 30 percent evaluation which requires objective 
evidence of definite impairment of social and industrial 
adaptability.

A statement was received from Linda M. Womack, M.Ed., in 
November 1996, shortly after the new regulations came into 
effect.  Ms. Womack noted that the veteran's diagnosis was 
bipolar II disorder, depressive type, and his GAF score was 
70.  She opined that the veteran had a definite impairment of 
social and industrial adaptability, noting that the veteran 
had been suspended from work in February 1996, and had 
obtained work elsewhere.  She also noted that the veteran's 
prognosis was optimistic as long as he continued with 
pharmacologic treatment and individual counseling.  

A VA examination was conducted in October 1999.  The veteran 
reported that he worked as an X-ray technician, and spent his 
free time working on the family farm with hogs, chickens and 
goats.  He lived with his wife had three small children.  The 
veteran reported that his medication had recently been 
changed from Lithium to Depakote.  He was no longer in 
therapy.  On examination, the veteran was alert and fully 
oriented.  His mood was euthymic with congruent affect.  
Speech was clear and productive.  Insight and judgment were 
fair, and there was no evidence of disturbance in form or 
content of thought.  The veteran stated, " I think things 
are fine now."  He described his moods as cycling between 
depression and being up to a degree that from his description 
sounded hypomanic.  However, during the interview, the 
veteran downplayed his depressive symptoms.  He denied sleep 
and appetite problems as well as decreased energy and 
anhedonia.  The veteran reported that his mood stayed fairly 
stable as long as he took his medication regularly, but he 
did have one behavioral outburst three months ago during 
which he impulsively struck his wife.  The veteran denied 
suicidal ideation, and there was no evidence of 
hallucinations or delusions.  The examiner noted that the 
veteran continued to have symptoms of a mood disorder, and 
that in addition to depressive symptoms, he experienced 
cyclical periods of irritability and behavioral outbursts.  
These symptoms are better characterized by a diagnosis of 
bipolar II, depressive type.  The examiner noted that this 
disability had interfered with the veteran's ability to 
maintain consistent employment over time, but had not 
rendered him unemployable.  The GAF score was noted as 70.

Considering the evidence since November 1996, the Board notes 
that the veteran has maintained employment, and has a 
relatively stable domestic situation, with his wife and three 
children.  The veteran no longer receives therapy, and is 
generally able to maintain a fairly stable mood when he takes 
his medication regularly.  While the veteran has apparently 
changed jobs periodically, the impact of his psychiatric 
disorder on his occupational functioning appears consistent 
with the current 10 percent evaluation:  occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. Part 4, 
Diagnostic Code 9434 (2000).

This conclusion is clearly supported by the GAF of 70 
assigned by both Ms. Womack and the VA examiner in October 
1999.  A GAF of 70 is defined as "some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, (4TH ed. rev., 
1994).

Based upon the foregoing, the Board is unable to find a basis 
to conclude that the veteran's service connected psychiatric 
disability merits a 30 percent evaluation under the current 
regulations, which require objective evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

In the absence of any additional evidence to establish that 
the appellant's psychiatric impairment attributable to the 
service-connected major depression has increased in severity 
such to meet the criteria for a disability evaluation in 
excess of the currently assigned 10 percent rating, the Board 
concludes that a preponderance of the evidence is against 
entitlement to an increased disability evaluation for major 
depression.

Fracture, Mandible and Maxilla

The veteran suffered extensive injuries, including fractures 
of the mandible and maxilla, in an automobile accident in 
March 1985.  Service connection for residuals of fractured 
mandible and maxilla were granted in June 1987, and a 
noncompensable evaluation was assigned from April 1986.  An 
April 2000 rating decision increased the evaluation to 10 
percent, from December 1994.  The veteran contends that he is 
entitled to a higher evaluation.

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.44, 4.49, 4.59 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).  The veteran's fractures, mandible and maxilla, are 
evaluated under code 9905.  The current 10 percent rating 
under that code contemplates limitation of inter-incisal 
range to 31 to 40 millimeters.  A 20 percent evaluation would 
require evidence of limitation of inter-incisal range to 21 
to 30 millimeters.  38 C.F.R. Part 4, Code 9905 (2000).  

A VA examination was conducted in September 1999.  The 
veteran reported pain on masticatory function.  On 
examination, warpage of occlusion was present and bruxism was 
noted to be advancing the attrition of dentition most 
probably due to warpage of mandible due to trauma.  There was 
moderate pain in the right temporomandibular joint upon 
function, with crepitus indicating deformed articular disc 
with inflammation response.  The examiner noted that, while 
range of motion was not inhibited, pain frequently limited 
the veteran to a soft diet, so a lack of function was present 
periodically.  

The VA examination findings indicate that the veteran's 
temporomandibular disability does not meet the criteria for a 
compensable evaluation based on limitation of 
temporomandibular articulation, which was shown to be 
uninhibited.  However, the pain and warpage noted by the 
examiner, which was supported by objective findings of 
temporomandibular joint crepitus and inflammation, merits the 
currently assigned 10 percent based on pain and functional 
loss.  See 38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  There is no basis shown for a higher 
evaluation.  Specifically, the evidence does not demonstrate 
loss of ramus or of the condyloid process.  38 C.F.R. Part 4, 
Codes 9906, 9908 (2000).   

Right Ear Injury with Bilateral Otitis

Service connection for right ear injury with bilateral otitis 
was granted in June 1987.  A noncompensable evaluation was 
assigned from April 1986.  An October 1997 rating decision 
increased the evaluation to 10 percent, from September 1996.  
The veteran contends that he is entitled to a higher 
evaluation.

The RO has rated the veteran's service connected ear 
disability under Diagnostic Code 6200 for otitis media.  As 
an initial matter, the Board notes that during the pendency 
of the appeal, the rating criteria for the ear was revised 
effective June 10, 1999.  See 64 Fed. Reg. 25202- 25210 (May 
11, 1999).  The timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
there is no basis upon which to conclude that the earlier 
version of the pertinent regulations is more or less 
favorable to the veteran, if indeed the differences between 
the two versions are substantive when applied to the 
veteran's individual case.  Accordingly, the Board will 
adjudicate the veteran's claim pursuant to the regulations in 
effect at the time applicable.

Under the "old" Code 6200 (for "otitis media, suppurative, 
chronic), a maximum 10 percent rating was assigned during the 
continuance of the suppurative process.  38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1998).  Under the "new" Code 6200 (for 
"chronic suppurative otitis media, mastoiditis, or 
cholesteatoma), a maximum 10 percent rating may be assigned 
during suppuration, or with aural polyps.  See 38 C.F.R. § 
4.87a, Diagnostic Code 6200 (2000).

A VA examination was conducted in October 1999.  The veteran 
reported that occasionally he had some otitis externa on the 
left treated with drops.  On examination, the left external 
auditory canal and tympanic membrane were intact.  There was 
a small amount of thin, clear, otorrhea on the tympanic 
membrane but no perforation or drainage out of the ear canal 
or into the ear canal itself.  The external auditory canal 
was within normal limits.  The right external auditory canal 
was notably narrowed.  When the veteran opened his mouth, it 
improved visualization to the tympanic membrane such that 
when the condyle rested in its normal posterior position it 
partially occluded the external auditory canal.  The tympanic 
membrane appeared within normal limits.  

After reviewing the examination report, the Board finds that 
the evidence reflects that this disability if appropriately 
rated at no more than the currently assigned 10 percent 
rating.


ORDER

An evaluation in excess of 10 percent for major depression is 
denied.

An evaluation in excess of 10 percent for fracture of 
mandible and maxilla is denied.

An evaluation in excess of 10 percent for right ear injury, 
with bilateral otitis, is denied.


REMAND

The veteran contends that he is entitled to an increased 
evaluation for his service connected post-operative frontal 
sinus fracture.  The most recent medical evidence addressing 
that disability is dated in 1995.  The Board is of the 
opinion that the veteran should be provided with a VA 
examination to assess the current level of disability 
associated with the fracture residuals.

Additionally, the Board notes that the issue of entitlement 
to service connection for a seizure disorder has been 
certified on appeal.  However, review of the claims folder 
indicates that a timely substantive appeal may not have been 
submitted with respect to that claim.  The veteran filed his 
claim for that benefit in September 1996.  A rating decision 
of the Houston, Texas, regional office dated in October 1997 
denied the veteran's claim.  Notice of that decision was sent 
in November 1997 to the veteran's then address of record.  
This notification was undelivered.  Subsequently, on July 30, 
1998, the Montgomery, Alabama, regional office re-mailed the 
notice to a more recent address of the veteran.  That notice 
was also returned undelivered.  At this point, even though 
there was no indication that the veteran had received notice 
of the decision or had expressed any disagreement with the 
outcome, the Montgomery RO included the issue of entitlement 
to service connection for a seizure disorder on a 
supplemental statement of the case issued on March 24, 1999.  
A Form 646 which had been signed on July 1, 1999, is of 
record.  There is no indication on that document as to when 
it was received at the RO.  The 646 could serve as a 
substantive appeal if it were received in a timely manner.  

The RO should clarify whether the veteran has perfected his 
appeal with respect to the claim for service connection for a 
seizure disorder.  The RO should contact his representative 
and determine whether the representative is in contact with 
the veteran and whether the veteran intended to appeal that 
issue.  Then, if the RO determines that the appeal was 
properly perfected, development of the issue should be 
undertaken.  This should include an examination as well as 
any other development required by Veterans Claims Assistance 
Act of 2000 (VCAA).  If the RO determines that the appeal was 
not timely perfected, a supplemental statement of the case 
with respect to that determination should be issued.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be accorded a VA 
ear, nose and throat examination to 
determine the current extent of the 
service connected post-operative frontal 
sinus fracture residuals.  All necessary 
special studies or tests are to be 
accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should indicate the frequency 
and duration of any episodes of sinusitis 
and any antibiotic treatment, and the 
presence of headaches, pain, purulent 
discharge or crusting.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.

2.  The RO should contact the veteran's 
representative and determine whether the 
representative is in contact with the 
veteran and whether the veteran intended 
to appeal the issue of entitlement to 
service connection for a seizure 
disorder.  Then, the RO should determine 
whether appeal of that issue, if 
intended, was timely perfected.  If the 
RO determines that the appeal was 
properly perfected, development of the 
issue should be undertaken.  This should 
include an examination as well as any 
other development required by Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (VCAA).  If the RO determines 
that the appeal was not timely perfected, 
a supplemental statement of the case with 
respect to that determination should be 
issued.

If a benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue(s) currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWY
	Member, Board of Veterans' Appeals



 



